DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claims 1-22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, as set forth in the previous office action, has been withdrawn in light of argument.
The rejection of claims 1-4, 6-10, and 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over LEYKAMM et al. (DE102009031479A1; translation; as cited in IDS; as previously cited) in view of BELLAFORE et al. (US 7,074,295 B2; as cited in IDS; as previously cited) and optionally of HILL, IV et al. (US 6,514,373 B1; newly cited), as set forth in the previous office action, has been withdrawn, in light of new ground of rejection.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-9, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over BELLAFORE et al. (US 7,0784,295 B2) in view of DAVIS (US 20140087166 A10; newly cited) and LEYKAMM et al. (DE102009031479A1; translation; as cited in IDS; as previously cited).
With respect to claim 1, BELLAFORE et al. disclose an apparatus for labeling a bottle (102, 20) with a film label (44), the apparatus comprising: an infeed unit (12) configured to feed bottles to be labeled; a label feeder (42) configured to feed the film label; an adhesive applicator(100)  configured to apply an curable adhesive on the film label; a mechanism to deliver label (50) strips of the film label to wrap the bottles, wherein each label strip has a leading edge and a trailing edge; an radiation station (60) comprising at least one lamp configure to cure the curable adhesive; and output unit configured to label bottles sequentially at a rate of at least 500 bottles per minute (…the dispensing system most desirably will permit operation at speeds of between 100 and 1,000 containers per minute; column 14, lines 41-43).
However, it is silent as to the apparatus wherein the adhesive applicator is an LED adhesive applicator configured to apply  an LED curable adhesive; wherein upon wrapping a bottle the leading and trailing edges of the label strips of the film label overlap, and wherein at least portions of the LED-curable adhesive are disposed in the overlap between the leading and trailing edges; wherein the radiation station is an LED station comprising at least one LED lamp configured to cure the LED-curable adhesive disposed in the overlap between the leading and trailing edges as claimed.
DAVIS (newly cited) discloses preferred radiation sources is a LED emitting UV or visible light.  The known UV-lamps like mercury vapor lamps or Xenon are lamps are less suitable due to the evaluation of heat.  LED lamps provide sufficient light, as UV or visible, in a wave region of about 300 to 600 nm, preferably from 350 to 450 nm (p.5, paragraph 0057) (figures 1-2).
LEYKAMM et al. disclose a device for applying label strips to containers (p.2, paragraph 0007), a second region of the label strip against the first region, the label strip; paragraph 0009; … the first application the adhesive applied, which adheres the two end portions of the label strips; paragraph 0016;…a pressing device for pressing a second region of the label strip against the first region, the label strip, wherein the radiation device is arranged such that it irradiates the adhesive which serves to secure the second area of the label strip to the label strip; paragraph 0009 between two end portions 10a and 10b is an adhesive layer 25 which is curable by means of UV radiation; paragraph 0053; figure 2; …the second part of the label strip is not only pressed on, but also, in particular, in the same aggregate, the cured adhesive is cured by means of radiation device; paragraph 0011; the radiation device preferably has at least one light-emitting diode; paragraph 0019…the radiation devices or UV lamps are provided here…; paragraph 0055; radiation devices in LED version; paragraph 0057; …LED UV lamps; paragraph 0023).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the UV cure station comprising UV lamp of BELLAFORE et al. with a radiation source to be a LED emitting UV  (LED station as claimed) as taught by DAVIS as a well-known suitable alternative radiation source used to cure the UV curable adhesive.  Thus, UV curable adhesive of BELLAFORE et al. as modified by DAVIS is clearly an LED curable adhesive as claimed; LED emitting UV lamp of BELLAFORE et al. as modified by DAVIS is clearly LED lamp as claimed.  Thus, one would employ the adhesive applicator of BELLAFORE et al. as modified by DAVIS  with LED emitting UV adhesive applicator which clearly is an LED adhesive applicator as claimed.
Also, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the LED adhesive applicator of BELLAFORE et al. as modified by DAVIS  to be configured and/or modified to apply the LED curable adhesive in the overlap between the leading and trailing edges as taught by LEYKAMM et al. as a well-known alternative area to apply  adhesive to secure the label rather than wasting adhesive on the entire surface of the label.
With respect to claim 2, BELLAFORE et al. as modified by DAVIS and LEYKAMM et al. disclose as discussed above with respect to claim 1.  However, it is silent as to the apparatus further comprising a shrink tunnel configured to shrink the film label over the bottle.
LEYKAMM et al. disclose a device for applying label strips to container having a device of the type described above and a shrink device downstream of these devices, which shrinks the label strip to the container…a separate shrink tunnel; paragraph 0027.
One of ordinary skilled in the art would have readily appreciated to recognize that when one uses the shrinkable label film to be applied to the container, one would understood to use the shrink tunnel in the downstream of the labeling device to shrink the label strip to the container as taught by LEYKAMM et al.
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the label device of BELLAFORE et al. as modified by DAVIS and LEYKAMM et al.  to be provided with shrink tunnel as taught by LEYKAMM et al. when one wants to apply a shrinkable label film to the container.
With respect to claim 3, BELLAFORE et al. as modified by DAVIS and LEYKAMM et al. disclose as discussed above with respect to claim 1.  
Also, , BELLAFORE et al. as modified by DAVIS and LEYKAMM et al. disclose the apparatus wherein the at least one LED lamp emits light at a wavelength of between 385nm to 405 nm (…LED lamps provide sufficient light as UV or visible, in a wave region of about 300 to 600 nm, preferably from 350 to 450 nm; p.5, paragraph 0057).
With respect to claims 4 and 9, BELLAFORE et al. as modified by DAVIS and LEYKAMM et al. disclose as discussed above with respect to claim 1.  
Also, , BELLAFORE et al. as modified by DAVIS and LEYKAMM et al. disclose the apparatus wherein the LED lamp is configured to expose the LED-curable adhesive to LED light for *10 milliseconds or less (as claimed in claim 4) and/or *2 milliseconds to 6 milliseconds (as claimed in claim 9).  
*note here that in apparatus claim, when the device is capable of operation in this manner, then it gives little or not patentable weight.  
With respect to claim 6, BELLAFORE et al. as modified by DAVIS and LEYKAMM et al. disclose as discussed above with respect to claim 1.  
Also, , BELLAFORE et al. as modified by DAVIS and LEYKAMM et al. disclose the apparatus wherein the LED lamp is configured to expose the LED-curable at a temperature below 70 degrees Celsius.
*note here that in apparatus claim, when the device is capable of operation in this manner, then it gives little or not patentable weight.   
With respect to claim 7, BELLAFORE et al. as modified by DAVIS and LEYKAMM et al. disclose as discussed above with respect to claim 1.  
Also, BELLAFORE et al. as modified by DAVIS and LEYKAMM et al. disclose the apparatus wherein the LED adhesive applicator is configured to apply the LED-curable adhesive proximate to only one of the leading edge or the trailing edge (…by means of the first application device, the adhesive is applied, which adheres either the two end portions of the label strips or else (paragraph 0016; as modified by LEYKAMM et al.).
With respect to claim 8, BELLAFORE et al. as modified by DAVIS and LEYKAMM et al. disclose as discussed above with respect to claim 1.  
Also, BELLAFORE et al. as modified by DAVIS and LEYKAMM et al. disclose the apparatus wherein the LED station comprises only one LED lamp (…the device has at least one light guide for guiding the radiation from the radiation device to the container.  Thus, it would be possible, for example, that only one radiation source is provided; paragraph 0025; LEYKAMM et al.).
With respect to claim 21, BELLAFORE et al. as modified by DAVIS and LEYKAMM et al. disclose as discussed above with respect to claim 1.  
Also, BELLAFORE et al. as modified by DAVIS and LEYKAMM et al. disclose the apparatus wherein the LED station (60) is separated from the LED applicator (100) and the label wrapping unit (50).
With respect to claim 22, BELLAFORE et al. as modified by DAVIS and LEYKAMM et al. disclose as discussed above with respect to claim 1.  
Also, BELLAFORE et al. as modified by DAVIS and LEYKAMM et al. disclose the apparatus wherein the LED station is configured to simultaneously cure the LED curable adhesive on the bottles and the LED-curable adhesive on the film label (…the applicator applies to the adhesive to the first area of the label strip, but it would also be possible for the applicator to apply the adhesive to the container; paragraph 0010; …the second part of the label strip is not only pressed on, but also, in particular, in the same aggregate, the cured adhesive is cured by means of radiation device; paragraph 0011; the radiation device preferably has at least one light-emitting diode; paragraph 0019…the radiation devices or UV lamps are provided here…; paragraph 0055; radiation devices in LED version; paragraph 0057; …LED UV lamps; paragraph 0023; LEYKAMM et al.).

Claims 10 and 12, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over BELLAFORE et al. (US 7,0784,295 B2) in view of DAVIS (US 20140087166 A10; newly cited).
With respect to claim 10, BELLAFORE et al. disclose an apparatus for labeling a bottle (102, 20) with a film label (44), the apparatus comprising: an bottle feed unit (12) configured to feed bottles; a label feed unit (42) configured to feed the film labels; an adhesive applicator(100)  configured to apply an curable adhesive on the film labels received from the label feed unit (42); a label wrapping unit (50) configured to wrap the film labels around bottles received from the bottle feed unit (12), a radiation station (60) configured to expose the curable adhesive to UV light.
However, it is silent as to the apparatus wherein the adhesive applicator is an LED adhesive applicator configured to apply  an LED curable adhesive; wherein the radiation station is an LED station configured to expose the LED-curable adhesive to LED light for *10 milliseconds or less at a temperature below 70 degrees Celsius.*
DAVIS (newly cited) discloses preferred radiation sources is a LED emitting UV or visible light.  The known UV-lamps like mercury vapor lamps or Xenon are lamps are less suitable due to the evaluation of heat.  LED lamps provide sufficient light, as UV or visible, in a wave region of about 300 to 600 nm, preferably from 350 to 450 nm (p.5, paragraph 0057) (figures 1-2).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the UV cure station comprising UV lamp of BELLAFORE et al. with a radiation source to be a LED emitting UV  (LED station as claimed) as taught by DAVIS as a well-known suitable alternative radiation source used to cure the UV curable adhesive.  Thus, UV curable adhesive of BELLAFORE et al. as modified by DAVIS is clearly an LED curable adhesive as claimed; LED emitting UV lamp of BELLAFORE et al. as modified by DAVIS is clearly LED lamp as claimed.  Thus, one would employ the adhesive applicator of BELLAFORE et al. as modified by DAVIS  with LED emitting UV adhesive applicator which clearly is an LED adhesive applicator as claimed.
*note here that in apparatus claim, when the device is capable of operation in this manner, then it gives little or not patentable weight.  
With respect to claim 12, BELLAFORE et al. as modified by DAVIS disclose as discussed above with respect to claim 10.  
Also, BELLAFORE et al. as modified by DAVIS. disclose the apparatus wherein the apparatus is configured to apply the LED-curable adhesive to film labels and wrap the film labels around the bottles at a rate of 500 bottles per minute to 720 bottles per minutes (…the dispensing system most desirably will permit operation at speeds of between 100 and 1,000 containers per minute; column 14, lines 41-43; BELLAFORE et al.).
With respect to claim 17, BELLAFORE et al. as modified by DAVIS disclose as discussed above with respect to claim 10.  
Also, BELLAFORE et al. as modified by DAVIS. disclose the apparatus wherein the LED station is configured to expose the LED-curable adhesive to LED light for *2 milliseconds to 6 milliseconds.
*note here that in apparatus claim, when the device is capable of operation in this manner, then it gives little or not patentable weight.  
With respect to claim 19, BELLAFORE et al. as modified by DAVIS disclose as discussed above with respect to claim 10.  
Also, BELLAFORE et al. as modified by DAVIS. disclose the apparatus wherein the LED applicator is further configured to apply the LED curable adhesive to the bottles.

Claims 13-14, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over BELLAFORE et al. (US 7,0784,295 B2) in view of DAVIS (US 20140087166 A10; newly cited) as applied to claims 10 above, and further in view of LEYKAMM et al. (DE102009031479A1; translation; as cited in IDS; as previously cited).
With respect to claims 13-14, 16, and 20, BELLAFORE et al. as modified by DAVIS disclose as discussed above with respect to claim 10.  
	However, it is silent as to the apparatus wherein the LED adhesive applicator is configured to apply the LED-curable adhesive proximate to only one of a leading edge of the film label or a trailing edge of the film label as claimed in claim 13; wherein when the label wrapping unit wraps the film label around the bottle, the adhesive is disposed in an overlap between the leading edge and the trailing edge as claimed in claim 14; wherein the LED station comprises only one LED lamp as claimed in claim 16; further comprising a shrink tunnel configured to shrink the film label over the bottle as claimed in claim 18; wherein the LED station is configured to simultaneously cure the LED-curable adhesive on the bottles and the LED-curable adhesive on the film label as claimed in claim 20.
LEYKAMM et al. disclose a device for applying label strips to containers (p.2, paragraph 0007), a second region of the label strip against the first region, the label strip; paragraph 0009; … the first application the adhesive applied, which adheres the two end portions of the label strips; paragraph 0016;…a pressing device for pressing a second region of the label strip against the first region, the label strip, wherein the radiation device is arranged such that it irradiates the adhesive which serves to secure the second area of the label strip to the label strip; paragraph 0009 between two end portions 10a and 10b is an adhesive layer 25 which is curable by means of UV radiation (as claimed in claim 14 and 20); paragraph 0053; figure 2; …the second part of the label strip is not only pressed on, but also, in particular, in the same aggregate, the cured adhesive is cured by means of radiation device; paragraph 0011; the radiation device preferably has at least one light-emitting diode; paragraph 0019…the radiation devices or UV lamps are provided here…; paragraph 0055; radiation devices in LED version; paragraph 0057; …LED UV lamps; paragraph 0023)…by means of the first application device, the adhesive is applied, which adheres either the two end portions of the label strips or else (as claimed in claim 13) (paragraph 0016);…the device has *at least one light guide for guiding the radiation from the radiation device to the container.  *Thus, it would be possible, for example, that only one radiation source is provided; paragraph 0025; as claimed in claim 16); …a device for applying label strips to container having a device of the type described above and a shrink device downstream of these devices, which shrinks the label strip to the container…a separate shrink tunnel; paragraph 0027 (as claimed in claim 18); …the applicator applies to the adhesive to the first area of the label strip, but it would also be possible for the applicator to apply the adhesive to the container; paragraph 0010 (as claimed in claim 20); …the second part of the label strip is not only pressed on, but also, in particular, in the same aggregate, the cured adhesive is cured by means of radiation device; paragraph 0011; the radiation device preferably has at least one light-emitting diode; paragraph 0019…the radiation devices or UV lamps are provided here…; paragraph 0055; radiation devices in LED version; paragraph 0057; …LED UV lamps; paragraph 0023; LEYKAMM et al.).
One of ordinary skilled in the art would have readily appreciated to recognize that when one uses the shrinkable label film to be applied to the container, one would understood to use the shrink tunnel in the downstream of the labeling device to shrink the label strip to the container as taught by LEYKAMM et al.
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the LED adhesive applicator of BELLAFORE et al. as modified by DAVIS  to be configured and/or modified to apply the LED curable adhesive in the overlap between the leading and trailing edges (as claimed in claim 14) as taught by LEYKAMM et al. as a well-known alternative area to apply  adhesive to secure the label rather than wasting adhesive on the entire surface of the label.
Also, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the LED adhesive applicator of BELLAFORE et al. as modified by DAVIS  and LEYKAMM et al. to be configured and/or modified to apply the adhesive to either the two end portion of the label strip (as claimed in claim 13) as taught by LEYKAMM et al. as a well-known configuration of the adhesive applicator to be applied the label edge in labeling art.
Further, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the LED station of BELLAFORE et al. as modified by DAVIS  and LEYKAMM et al with at least one light guide for guiding the radiation from the radiation device to the container (possibly, for example, that only one radiation source is provided) as taught by LEYKAMM et al. as a well-known number of LED lamp used to cure the adhesive in labeling art.
Further, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the label device of BELLAFORE et al. as modified by DAVIS and LEYKAMM et al.  to be provided with shrink tunnel (as claimed in claim 18) as taught by LEYKAMM et al. when one wants to apply a shrinkable label film to the container.
Further, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the area of application of adhesive via adhesive applicator of BELLAFORE et al. as modified by DAVIS and LEYKAMM et al. to be the area wherein the first area of the label strip, but it would also be possible for the applicator to apply the adhesive to the container (as claimed in claim 20) as taught by LEYKAMM et al. as a well-known alternative area for the adhesive to be applied in label film.
Thus, the overlapped edges of label with the LED-curable adhesive disposed therebetween as well as on the container and exposing such via LED station comprised of LED lamp of BELLAFORE et al. as modified by DAVIS and LEYKAMM et al. would satisfies the claim limitation of the LED station is configured to simultaneously cure the LED-curable adhesive on the bottles and the LED-curable adhesive on the film label.

Response to Arguments
Applicant's arguments filed 7/19/2022 have been fully considered but they are not persuasive. In regards to the argument that the new ground of rejection was neither necessitated by applicant’s amendment (claim 5 being incorporated into claim 1), the examiner asserts here that putting claim 5 into claim 1 requires a new ground of rejection for claims 2-4 which previously did not require claim 5 along with any other claims prior to amendment.  Thus the reference was optionally added to only show that which one skilled int eh art would have readily understood that the power output depend among factors which included the resin composition and the speed of the operation and one practicing the processing of the other references would have readily understood the same. It doesn’t change the basic rejection previously made but just adding a reference to optionally support the position.  
In regards to argument on declaration that the challenges related to scaling up a process of LEYKAMM as well as LEYKAMM being using low energy consumption and low heat generation whereas BELLAFORE uses more powerful to achieve production rate, the examiner asserts here that new ground of rejection has been cited as following: 
Claims 1-4, 6-9, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over BELLAFORE et al. (US 7,0784,295 B2) in view of DAVIS (US 20140087166 A10 and LEYKAMM et al. (DE102009031479A1; translation; as cited in IDS; as previously cited).
The examiner asserts here primary reference BELLAFORE et al. disclose the dispensing system most desirably will permit operation at speeds of between 100 and 1,000 containers per minute; column 14, lines 41-43.
Newly cited DAVIS reference discloses preferred radiation sources is a LED emitting UV or visible light.  The known UV-lamps like mercury vapor lamps or Xenon are lamps are less suitable due to the evaluation of heat.  LED lamps provide sufficient light, as UV or visible, in a wave region of about 300 to 600 nm, preferably from 350 to 450 nm (p.5, paragraph 0057) (figures 1-2).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to employ the UV cure station comprising UV lamp of BELLAFORE et al. with a radiation source to be a LED emitting UV  (LED station as claimed) as taught by DAVIS as a well-known suitable alternative radiation source used to cure the UV curable adhesive.  Thus, UV curable adhesive of BELLAFORE et al. as modified by DAVIS is clearly an LED curable adhesive as claimed; LED emitting UV lamp of BELLAFORE et al. as modified by DAVIS is clearly LED lamp as claimed.  Thus, one would employ the adhesive applicator of BELLAFORE et al. as modified by DAVIS  with LED emitting UV adhesive applicator which clearly is an LED adhesive applicator as claimed.
In regards to LED station configured to expose the adhesive to LED light for 10 milliseconds or less at temperature lower than 70 degrees Celsius is a recitation of the function of the LED station independent of the specific LED curable adhesive, the examiner asserts here that in apparatus claim, when the device merely is capable of operation in this manner, then it gives little or no patentable weight.
In regards to the argument on 112 f rejection on p. 8-9 of remark, the argument is persuasive and that 112 f rejection has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEYUN LEE whose telephone number is (571)270-5114. The examiner can normally be reached Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N. Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFRY H AFTERGUT/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        

/Jaeyun Lee/
9/23/2022